Citation Nr: 0717402	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  00-03 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right leg disability 
secondary to his service connected left leg injury. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to June 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for a right leg disability and a seizure disorder.

The Board remanded this issue in March 2001 and June 2003 for 
further development.  

The veteran appeared and gave testimony before a hearing 
officer at the RO in March 2000 and before the undersigned 
Veteran's Law Judge at the Board in May 2004.  Transcripts of 
both hearings are of record.

At his May 2004 hearing, the veteran testified that his 
service-connected left leg disability had worsened.  The 
issue of entitlement to an increased rating for the left leg 
disability is again referred to the RO for appropriate 
action.  

In a December 2004 decision, the Board denied the veteran's 
claim for entitlement to service connection for a right leg 
disability.

In a November 2006 Court of Appeals for Veterans Claims 
(CAVC) decision, CAVC set aside the Board's December 2004 
decision denying service connection for a right leg 
disability and remanded this issue for readjudication.


FINDING OF FACT

A current right leg disability is not the result of a disease 
or injury in service, and is unrelated to a service connected 
disease or injury.


CONCLUSION OF LAW

A current right leg disability was neither incurred in nor 
aggravated by military service, nor is it secondary to any 
service- connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310(a) (2006); 71 Fed. Reg. 52744-52747 
(Sept. 7, 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in April 2001, the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection.  A June 2003 VCAA letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element, the June 2003 VCAA letter 
contained a notation that the veteran had the right to submit 
additional information and argument on the matters that the 
Board remanded in its March 2001 decision, and that he was 
responsible for ensuring that VA received all evidence 
necessary to support his claim.  These statements served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal. 

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The first three elements of Dingess notice are satisfied by 
the June 2003 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date.  Since the claim is being 
denied, no rating is being given and no effective date is 
being set.  He is, therefore, not prejudiced by the lack of 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

There was a timing deficiency with the June 2003 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

Additionally, the veteran underwent VA examinations in 
November 1999, March 2003 and September 2003.  The veteran's 
representative has argued to the Court that 2003 examinations 
and opinions were not responsive to the Boards remand and 
development instructions in that the March and September 2003 
examiners did not consider an October 2001 addendum to the 
November 1999 examination.  A remand by the Board confers on 
an appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

The representative also argued to the Court that the 2003 
examinations were inadequate because they did not address the 
question of whether the service connected left leg disability 
aggravated the right leg disability.  

Both of the 2003 examiners reported that they had reviewed 
the medical records, and the September 2003 examiner stated 
that he had reviewed the records "in their entirety."  The 
October 2001 addendum was a part of the medical record; hence 
the examiners would have reviewed it when they reviewed the 
medical records.

The examiners also concluded that the current left leg 
difficulties were the result of conditions other than the 
right leg disability.  These conclusions leave no room for a 
finding that some part of the right leg disability was the 
result of aggravation by the right leg condition.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

When a disease or injury for which service connection has not 
been granted is aggravated by a service-connected condition, 
the veteran shall be compensated for the disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
VA has amended the provisions of 38 C.F.R. § 3.310(a), to 
incorporate the holding in Allen.  71 Fed. Reg. 52744-52747 
(Sept. 7, 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Factual Background

Service connection has been in effect for a left leg 
disability since September 13, 1989.  The veteran injured his 
left leg when he was involved in a private aircraft accident 
while on active duty in February 1957.

The veteran's service medical records are negative for 
complaints or treatments related to a right leg injury.

In November 1999, the veteran underwent a VA examination 
conducted by Dr. Edward Spudis.  Dr. Spudis noted that the 
veteran's responses were slow in the right calf and foot and 
traced figures interpretation were poor in the right foot and 
calf.  The diagnosis was left foot and back pain for 42 years 
with negative neurological examination except for relative, 
mild anesthesia of the right foot and distal calf.  The 
veteran was neurologically negative except for relative 
sensory loss in the right foot.

Per a March 2001 Board remand, Dr. Spudis submitted an 
addendum to the examination in October 2001.  Dr. Spudis 
stated that the veteran's left leg and back pain for 42 years 
had initiated right leg disability as the veteran had made 
compensatory adjustments in gait and posture.

In March 2003, the veteran underwent a VA examination again 
conducted by Dr. Spudis.  He noted that the veteran had been 
seen in July 1996 because of a lacerated left Achilles 
tendon.  He stated that the veteran's related medical 
considerations were excessive weight, diabetes in the mother 
and coronary disease.  Dr. Spudis concluded that the 
veteran's right ankle symptoms were not secondary to his 
service-connected left ankle.  Dr. Spudis stated that the 
veteran had a mild peripheral neuropathy that was most likely 
from medication toxicity and obesity.

In September 2003, the veteran again underwent VA 
examination.  Per a February 2003 Board development request, 
the examination was conducted by an examiner who had not 
previously examined the veteran for review and expression of 
an opinion as to the etiology of the veteran's right leg 
disability.  The veteran reported that while he injured his 
left ankle in 1957, for the past 10-12 years he had 
intermittent problems with his right leg and ankle weakness.  
The diagnosis was left ankle injury in 1957 with decreased 
ankle jerks and bilateral symmetric peripheral neuropathy.  

The examiner concluded that the veteran's difficulties with 
his right leg are not as least as likely as not (i.e. less 
than 50 percent) due to his left leg condition.  The examiner 
stated that it was difficult to come up with a situation 
where a surgery that existed in 1947, some 46 years ago, 
would result in difficulties 10-12 years in duration.  It was 
more likely than not some other condition which had resulted 
in the veteran's right leg intermittent difficulties.  The 
examiner also noted that the veteran reported that he did not 
incur any injury to his right lower extremity during the 
accident that required surgery on his left lower extremity.

Analysis

With regard to the elements of service connection, the 
veteran has a present disability as he has been diagnosed 
with peripheral neuropathy.  

In this case, a grant of service connection based on direct 
causation for a right leg condition is not claimed or 
warranted.  The veteran's service medical records are 
entirely negative for any manifestations of a right leg 
condition, including complaints or findings thereof, and the 
veteran has not reported a right leg injury in service.  
There is also no evidence of a direct relationship between 
the current peripheral neuropathy of the right leg and 
service.

The veteran is claiming service connection on a secondary 
basis.  A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra).

Dr. Spudis has provided varying opinions on this question.  
In his October 2001 addendum, Dr. Spudis stated that the 
veteran's left leg and back pain for 42 years had initiated 
right leg disability as the veteran had made compensatory 
adjustments in gait and posture.

At the March 2003 VA examination, he stated that the 
veteran's right ankle symptoms were not secondary to related 
to the service-connected left leg disability.  Dr. Spudis 
essentially disavowed the earlier opinion.  Although he did 
not explain why he changed his conclusions as to the 
likelihood of a relationship between the service connected 
injury and the current disability.  The March 2003 opinion is 
more probative than the earlier opinion, because it is the 
doctors final answer, and because the earlier opinion was 
premised on the veteran having mad compensatory adjustments 
to his gait and posture, which were not shown in the record.

While the veteran reported in a November 1999 statement that 
he had an unusual gait, Dr. Spudis' 1999 examination 
reportedly showed that the veteran was able to walk on his 
heels and toes, jog, bend, and squat easily.  Previous 
examination and treatment records do not document an abnormal 
gait.  In any event, Dr. Spudis ultimately concluded that the 
right leg disability resulted from conditions other than the 
left leg disability.  His final opinion is more probative 
than one he had in the past.

The September 2003 VA examiner also concluded that the 
veteran's difficulties with his right leg were not at least 
as likely as not due to his left leg condition.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The most recent VA examiner reviewed the available records, 
and provided a more detailed opinion than Dr. Spudis, but 
essentially agreed with Dr. Spudis' ultimate conclusion that 
the right and left leg disabilities were unrelated.  The 
September 2003, VA examiner also addressed the timing of the 
veteran's symptoms and provided a thorough rationale for his 
conclusions.  For these reasons the Board finds the September 
2003 VA examiner's opinion to be the most probative.  

The Board also notes that the veteran's testimony regarding 
the cause of his right leg condition.  However, as a lay 
person, he is not competent to render an opinion on matters 
of medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As discussed above the weight of the most probative opinions 
also rules out a conclusion that the service connected left 
leg disability aggravated the right leg disability.  Those 
opinions attributed all of the right leg disability to causes 
other than the left leg condition.

Because the most probative opinions are against the claim, 
the Board concludes that the preponderance of the evidence is 
against the grant of service connection for a right leg 
disability secondary to his service connected left leg 
injury.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for a right leg disability 
secondary to his service connected left leg injury is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


